UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 OR oTransition report pursuant to Section 13 of 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-23329 Charles & Colvard, Ltd. (Exact name of registrant as specified in its charter) North Carolina 56-1928817 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 300 Perimeter Park Drive, Suite A Morrisville, North Carolina (Address of principal executive offices) (Zip Code) (919) 468-0399 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 12, 2010, there were approximately 19,091,524 shares of the registrant’s common stock, no par value per share, outstanding. CHARLES & COLVARD, LTD. FORM 10-Q For the Quarterly Period Ended March 31, 2010 TABLE OF CONTENTS Page Number PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 Item 4T. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 6. Exhibits 23 Signatures 25 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements CHARLES & COLVARD, LTD. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, (unaudited) December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Interest receivable 65 Note receivable, net - Inventory, net Prepaid expenses and other assets Total current assets Held-to-maturity investments - Inventory, non-current, net Property and equipment, net Patent and license rights, net Deferred income taxes, non-current - Other assets, non-current TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued cooperative advertising Accrued expenses and other liabilities Total current liabilities Long-term liabilities: Accrued income taxes Total liabilities Commitments and contingencies Shareholders’ equity: Common stock, no par value Additional paid-in capital – share-based compensation Accumulated deficit (12,375,495 ) (12,673,880 ) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See Notes to Condensed Consolidated Financial Statements. 3 Table of Contents CHARLES & COLVARD, LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Net sales $ $ Costs and expenses: Cost of goods sold Sales and marketing General and administrative Research and development Total costs and expenses Income (loss) from operations (1,267,439 ) Interest income Interest expense (676 ) - Income (loss) before income taxes (1,257,178 ) Income tax net benefit (expense) (27,102 ) Net income (loss) $ $ ) Net income (loss) per common share: Basic $ $ ) Fully diluted $ $ ) Weighted average number of shares used in computing net income (loss) per common share: Basic Fully diluted See Notes to Condensed Consolidated Financial Statements. 4 Table of Contents CHARLES & COLVARD, LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of bond premium - Share-based compensation (80,610 ) Provision for uncollectible accounts (40,000 ) Provision for sales returns (30,000 ) (170,000 ) Provision for inventory reserves (96,000 ) Provision (benefit) for deferred income taxes (102,443 ) Changes in assets and liabilities: Accounts receivable (594,531 ) Interest receivable (39,681 ) Income tax receivable - (204 ) Note receivable - Inventory Other assets, net (23,196 ) Accounts payable (1,053,951 ) Deferred revenue - (171,181 ) Accrued cooperative advertising (176,575 ) Accrued income taxes (27,522 ) Other accrued liabilities, net Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (48,459 ) - Purchases of long-term investments (5,056,990 ) - Patent and license rights costs (7,051 ) (203 ) Net cash used in investing activities (5,112,500 ) (203 ) CASH FLOWS FROM FINANCING ACTIVITIES: Stock option exercises - Net cash provided by financing activities - NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (4,619,712 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental schedule of non-cash operating activities: Inventory acquired from settlement of accounts receivable $ - $ See Notes to Condensed Consolidated Financial Statements. 5 Table of Contents CHARLES & COLVARD, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. DESCRIPTION OF BUSINESS Charles & Colvard, Ltd. (the “Company”), a North Carolina corporation founded in 1995, manufactures, markets, and distributes Charles& Colvard Created Moissanite® jewels (hereinafter referred to as moissanite or moissanite jewels) for sale in the worldwide jewelry market. Moissanite, also known by its chemical name of silicon carbide (“SiC”), is a rare mineral first discovered in a meteor crater. Because naturally occurring SiC crystals are too small for commercial use, larger crystals must be grown in a laboratory. Leveraging the Company’s advantage of being the sole source worldwide of lab-created moissanite jewels, the Company’s strategy is to establish itself with reputable, high-quality, and sophisticated brands and to position moissanite as an affordable, luxurious alternative to other gemstones, such as diamond. The Company believes this is possible due to moissanite’s exceptional brilliance, fire, luster, durability, and rarity like no other jewel available on the market. The Company primarily sells loose moissanite jewels to jewel distributors and jewelry manufacturers, although it has begun to wholesale a limited amount of finished moissanite jewelry. 2. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Principles of Consolidation - The accompanying condensed consolidated financial statements included in this Quarterly Report on Form 10-Q have been prepared in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information. However, certain information or footnote disclosures normally included in complete financial statements prepared in accordance with U.S. GAAP have been condensed, or omitted, pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). In the opinion of the Company’s management, the unaudited statements in this Quarterly Report on Form 10-Q include all normal and recurring adjustments necessary for the fair statement of the results for the interim periods presented. The results for the three months ended March 31, 2010 are not necessarily indicative of the results to be expected for the fiscal year ending December 31, 2010. The condensed consolidated financial statements as of and for the three months ended March 31, 2010 and 2009 included in this Quarterly Report on Form 10-Q are unaudited. The balance sheet as of December 31, 2009 is obtained from the audited financial statements as of that date. The balance sheet as of December 31, 2009 and the statements of operations and of cash flows for the three months ended March 31, 2009 have been adjusted for a change in accounting for inventories discussed below. The accompanying statements should be read in conjunction with the audited financial statements and related notes, together with management’s discussion and analysis of financial condition and results of operations, contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 filed with the SEC on March 29, 2010 (the “2009 Annual Report”). The accompanying condensed consolidated balance sheets as of March 31, 2010 and December 31, 2009 and the condensed consolidated statements of operations and of cash flows for the three months ended March 31, 2010 and 2009 include the accounts of the Company and its wholly owned subsidiary in Hong Kong, Charles & Colvard (HK) Ltd., which became a dormant entity in the second quarter of 2009 and the operations of which were ceased in 2008. All intercompany accounts have been eliminated. All of the Company’s activities are within a single reportable segment. The following presents certain data by geographic area: Three Months Ended March 31, Net sales United States $ $ International Total $ $ 6 Table of Contents March 31, December 31, Property and equipment, net United States $ $ International - - Total $ $ March 31, December 31, Patent and license rights, net United States $ $ International Total $ $ Significant Accounting Policies - In the opinion of the Company’s management, other than a change in method of accounting for inventories, the significant accounting policies used for the three months ended March 31, 2010 are consistent with those used for the year ended December 31, 2009. Accordingly, please refer to the 2009 Annual Report for the Company’s significant accounting policies. Inventories -In April 2010, the Audit Committee of the Company’s Board of Directors approved a plan to change the Company’s method of accounting for inventories from the first-in, first-out (“FIFO”) method to the average cost method. The Company believes that the average cost method is preferable on the basis that it conforms to the manner in which the Company operationally manages its inventories and evaluates wholesale and retail pricing. In addition, the Company is shifting the focus of its business from solely a loose jewel manufacturer to a jewelry manufacturer, and it now considers its peers to be jewelry manufacturers and retailers. Many of these peers utilize the average cost method for valuing their inventories, and this change makes the Company’s inventory reporting more consistent to improve comparability among the peer companies. The change was effective January 1, 2010, and prior periods have been retrospectively adjusted for comparative purposes. See Note 5, “Change in Method of Accounting,” for additional details. Use of Estimates - The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. The most significant estimates impacting the Company’s consolidated financial statements relate to valuation and classification of inventories, accounts receivable reserves, deferred tax assets, uncertain tax positions, and cooperative advertising. Actual results could differ materially from those estimates. Reclassifications - Certain amounts in the prior year’s financial statements have been reclassified to conform to the current year presentation. Recently Adopted/Issued Accounting Pronouncements - Multiple-Deliverable Revenue Arrangements. In October 2009, the Financial Accounting Standards Board (“FASB”) issued new U.S. GAAP guidance that requires an entity to allocate revenue arrangement consideration at the inception of an arrangement to all of its deliverables based on their relative selling prices (the relative-selling-price method). The guidance eliminates the use of the residual method of allocation, in which the undelivered element is measured at its estimated selling price and the delivered element is measured as the residual of the arrangement consideration, and requires the relative-selling-price method in all circumstances in which an entity recognizes revenue for an arrangement with multiple deliverables. The new guidance must be adopted no later than the beginning of the first fiscal year beginning on or after June 15, 2010, with early adoption permitted through either prospective application for revenue arrangements entered into, or materially modified, after the effective date or through retrospective application to all revenue arrangements for all periods presented. The Company does not expect the adoption of this guidance to have an effect on its consolidated financial statements. Improving Disclosures About Fair Value Measurements. In January 2010, the FASB issued new U.S. GAAP guidance to enhance the usefulness of fair value measurements that requires both the disaggregation of information in certain existing disclosures, as well as the inclusion of more robust disclosures about valuation techniques and inputs to recurring and non-recurring fair value measurements. The amended guidance is effective for interim and annual reporting periods beginning after December 15, 2009. The adoption of this guidance did not have a material 7 Table of Contents effect on the Company’s consolidated financial statements. All other new and recently issued, but not yet effective, accounting pronouncements have been deemed to be not relevant to the Company and therefore are not expected to have any impact once adopted. 3. INVESTMENTS Investments consist of highly liquid, long-term U.S. government agency securities carried at amortized cost. The Company classifies its marketable securities as held-to-maturity based upon management’s positive intention and ability to hold these securities until their maturity dates. The following table summarizes information about held-to-maturity investments at March 31, 2010: Amortized Cost Gross Unrealized Losses Estimated Fair Value U.S. government agency securities $ $ ) $ As of March 31, 2010, the estimated fair value of the investments was less than the amortized cost.Because management believes the unrealized losses are temporary and the investments are classified as held-to-maturity, a permanent impairment to record the investments at fair value was not considered necessary. The maturities of held-to-maturity investments at March 31, 2010 are as follows: After 2 Years through 3 Years After 3 Years through 4 Years After 4 Years through 5 Years Total U.S. government agency securities $ 4. FAIR VALUE MEASUREMENTS Under U.S. GAAP, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. U.S. GAAP also establishes a hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are obtained from independent sources and can be validated by a third party, whereas unobservable inputs reflect assumptions regarding what a third party would use in pricing an asset or liability. The fair value hierarchy consists of three levels based on the reliability of inputs, as follows: Level 1 – quoted prices in active markets for identical assets and liabilities Level 2 – inputs other than Level1 quoted prices that are directly or indirectly observable Level 3 – unobservable inputs that are not corroborated by market data The Company evaluates assets and liabilities subject to fair value measurements on a recurring and non-recurring basis to determine the appropriate level to classify them for each reporting period. This determination requires significant judgments to be made by the Company. The instruments identified as subject to fair value measurements on a recurring basis are cash and cash equivalents, trade accounts receivable, held-to-maturity investments, trade accounts payable, and accrued expenses. All instruments other than held-to-maturity investments are reflected in the consolidated balance sheets at carrying value, which approximates fair value due to the short-term nature of these instruments. As of March 31, 2010, the Company’s held-to-maturity investments utilized Level 2 inputs of similar investments traded on active securities exchanges. Assets that are measured at fair value on a non-recurring basis include property and equipment and patent and license rights. These items are recognized at fair value when they are considered to be impaired. Level 3 inputs are primarily based on the estimated future cash flows of the asset determined by market inquiries to establish fair market value of used machinery or future revenue expected to be generated with the assistance of patent and license rights. 8 Table of Contents 5. CHANGE IN METHOD OF ACCOUNTING In April 2010, the Audit Committee of the Company’s Board of Directors approved a plan to change the Company’s method of accounting for inventories from the FIFO method to the average cost method effective as of January 1, 2010. Accounts affected by this change are net inventories, accumulated deficit, and cost of goods sold. Prior periods have been retrospectively adjusted for comparative purposes. Components of the Company’s consolidated balance sheets adjusted for the effect of the change from the FIFO method to the average cost method are as follows: December 31, 2009 As Reported Adjustment As Adjusted Current assets: Inventory, net $ $ ) $ Total current assets (129,424 ) Inventory, non-current, net (2,103,417 ) TOTAL ASSETS (2,232,841 ) Shareholders’ equity: Accumulated deficit (10,441,039 ) (2,232,841 ) (12,673,880 ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY (2,232,841 ) Components of the Company’s consolidated statements of income adjusted for the effect of the change from the FIFO method to the average cost method are as follows: Three Months Ended March 31, 2009 As Reported Adjustment As Adjusted Costs and expenses: Cost of goods sold $ $ $ Total costs and expenses Loss from operations (1,249,659 ) (17,780 ) (1,267,439 ) Loss before income taxes (1,239,398 ) (17,780 ) (1,257,178 ) Net loss (1,266,500 ) (17,780 ) (1,284,280 ) Net loss per common share: Basic $ ) $
